Citation Nr: 0717875	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-06 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for sickle cell anemia.  

2.  Entitlement to service connection for residuals of 
pneumonia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which denied service connection for 
sickle cell anemia and a respiratory condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

In a March 2005 statement, the veteran and his representative 
requested a withdrawal of the claim for service connection 
for sickle cell anemia, thereby limiting the appeal to the 
claim of service connection for residuals of pneumonia.  In a 
December 2005 deferred rating decision, the RO characterized 
the issue on appeal as service connection for a chronic 
respiratory condition to include pneumonia claimed as a 
residual of sickle cell anemia.  A December 2005 duty to 
assist letter was issued regarding this single issue and a 
response from the veteran was received in April 2006.  The 
veteran submitted new medical evidence that was considered by 
the RO in an October 2006 supplemental statement of the case 
(SSOC).  The issues noted on the SSOC included service 
connection for sickle cell anemia, despite the fact that this 
issue was withdrawn by the veteran in March 2005.  In this 
regard, the RO should clarify which issues are on appeal. 

Also, the RO should obtain the veteran's records from the 
Social Security Administration (SSA).  In a March 2003 
administrative decision, the veteran was awarded SSA 
disability benefits for sickle cell anemia and a left 
shoulder disability.  The claims file contains some of the 
evidence which served as the basis of that award; however, 
the record is incomplete.  The records associated with the 
veteran's SSA claim, if available, should be obtained to 
assist in substantiating his present claim(s).

Further, a review of the evidence of record indicates that 
there may be medical records, both VA and private, that are 
outstanding.  In this regard, the veteran submitted letters 
from his private treating physicians that reflect ongoing 
treatment for sickle cell anemia and a respiratory disorder.  
Though the RO did make a request for records from Dr. S. in 
May 2003, the records do not appear in the claims file.  Any 
outstanding records should be obtained and associated with 
the claims file.

Finally, the veteran's representative has argued that the 
June 2003 VA examination report is inadequate because the 
examiner did not have the claims file for review.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran and his representative 
must be contacted to clarify if the 
veteran wishes to withdraw the issue of 
entitlement to service connection for 
sickle cell anemia.  If the veteran wishes 
this issue to be withdrawn, this intent 
must be made in writing.  

2.  The RO should take the appropriate 
measures to obtain any outstanding 
pertinent VA and private medical records 
that are identified by the veteran as 
related to his service connection 
claim(s).  If the veteran identifies any 
additional providers, or if the RO becomes 
aware of the existence of any additional 
evidence, appropriate steps to obtain such 
records should be undertaken.  If, after 
making reasonable efforts, the RO cannot 
locate any records, the RO must 
specifically document what attempts were 
made to locate the records.  With regard 
to any government records that cannot be 
located, the RO must indicate in writing 
that further attempts to locate or obtain 
such government records would be futile.  
The RO must then: (a) notify the claimant 
of the specific records that it is unable 
to obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claim.  The claimant 
must then be given an opportunity to 
respond

3.  Appropriate efforts should be taken to 
obtain any available records associated 
with the veteran's March 2003 SSA 
disability award.

4.  After completion of the development, 
associating all relevant records received 
as noted above, if, and only if the 
veteran is seeking service connection for 
sickle cell anemia, the RO is to arrange 
for the veteran to undergo the appropriate 
VA examination for sickle cell anemia.  
The veteran's entire claims file, to 
include the service medical records, must 
be made available for review by the 
examining physician. A notation to the 
effect that this record review took place 
should be included in the physician's 
report.  All appropriate tests and studies 
are to be performed. All medical findings 
are to be reported in detail.

Following the examination, if sickle cell 
anemia is noted, the examiner is asked to 
provide an opinion indicating whether the 
veteran had sickle cell anemia prior to 
entering the military, and if so, whether 
this pre-existing condition was aggravated 
during service beyond its natural 
progression.  If it is determined the 
veteran did not have sickle cell anemia 
prior to service, then the examiner should 
indicate whether the veteran has any 
current sickle cell disability that is at 
least as likely as not (i.e., 50 percent 
or greater probability) directly related 
to his military service.  A complete 
rationale for any opinion rendered should 
be included in the physician's report.

6.  After completion of the development, 
associating all relevant records received 
as noted above, the RO is to arrange for 
the veteran to undergo the appropriate VA 
examination for a respiratory disorder.  
The examiner is requested to note any 
residuals of diplococcus pneumonia and to 
render a definitive diagnosis of any 
present disability related to any in-
service respiratory problems.  The 
veteran's entire claims file, to include 
the service medical records, must be made 
available for review by the examining 
physician. A notation to the effect that 
this record review took place should be 
included in the physician's report.  All 
appropriate tests and studies are to be 
performed. All medical findings are to be 
reported in detail.

Following the examination, if residuals of 
pneumonia are noted or a disability 
related to pneumonia is diagnosed, the 
examiner is requested to determine whether 
there is a nexus between any residuals, or 
currently diagnosed disability, and the 
veteran's episode of diplococcus pneumonia 
in service, or any other disease or event 
during his period of active service.  
Specifically, the physician should render 
a clear medical opinion as to whether it 
is at least as likely as not (i.e., at 
least a 50% probability) that the veteran 
currently suffers from: (1) residuals or a 
disability related to the in-service 
episode of pneumonia.  A complete 
rationale for any opinion rendered should 
be included in the physician's report.

7.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications must be associated with the 
claims file.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
the claim(s).

8.  The RO must review the claims file and 
ensure that there has been full compliance 
with all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2006), and that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

9.  The RO should readjudicate this claim, 
and if the benefits sought on appeal 
remain denied, the veteran should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue on appeal.  The appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


